     Case 2:21-cv-00326-LMA-DPC Document 42-1 Filed 06/15/21 Page 1 of 42




                       IN THE UNITED STATES DISTRICT COURT

                      FOR THE EASTERN DISTRICT OF LOUISIANA

                                 NEW ORLEANS DIVISION




LUKE FONTANA,                                       CASE NO 2:21-CV-00326-LMA-DPC

Plaintiff                                           DISTRICT JUDGE: LANCE M.
                                                    AFRICK

VERSUS
                                                    SECTION I

MAYOR LATOYA CANTRELL

ET AL.,

Defendants




  MEMORANDUM IN SUPPORT OF PLAINTIFF’S MOTION FOR CONTINUANCE



            I. Counsel’s Workload Has Been In Invested in Time-Sensitive Litigation
Counsel has not had time to or opportunity to prepare a response to defendant’s motion to
dismiss. Exhibit I is Counsel’s earth-shattering litigation and prepared interrogatories which was
filed June 13, 2021 in the Eastern District of Louisiana, Case 2:21-cv-01145, Judge Barry W
Ashe.


                                                    Respectfully Submitted,
Case 2:21-cv-00326-LMA-DPC Document 42-1 Filed 06/15/21 Page 2 of 42




                                    Luke Fontana

                                    /s/ Luke Fontana_____________
                                    Luke Fontana #05646LA
                                    1827 Burgundy Street
                                    New Orleans, LA 70116
                                    Tel: 504-638-1528
                                    efile@lukefontana.com

                                    Attorney for Plaintiff Luke Fontana
                                    lfproductionsbmi@gmail.com
     Case 2:21-cv-00326-LMA-DPC Document 42-1 Filed 06/15/21 Page 3 of 42




                     IN THE UNITED STATES DISTRICT COURT

                   FOR THE EASTERN DISTRICT OF LOUISIANA

                              NEW ORLEANS DIVISION



             Plaintiffs

LUKE FONTANA

Plaintiff,

v.

JOSEPH R. BIDEN, JR., in his official
capacity as President of the United
States of America
                                             CIVIL ACTION NO.____________

JOHN FORBES KERRY, in his individual
     and official capacity as U.S. Special
     Presidential Envoy for Climate

ANTHONY FAUCI, in his official and
personal capacity

RALPH BARIC, in his official and personal
capacity

CENTER FOR DISEASE CONTROL AND
PREVENTION

WORLD HEALTH ORGANIZATION

UNITED STATES DEPARTMENT OF
HEALTH AND HUMAN SERVICES

BILL AND MELINDA GATES
     FOUNDATION

             Defendants




                                                                 EXHIBIT P-1
    Case 2:21-cv-00326-LMA-DPC Document 42-1 Filed 06/15/21 Page 4 of 42




                       COMPLAINT FOR DECLARATORY RELIEF

For its complaint, Plaintiff Luke Fontana (“LF”), by and through avers as follows:

1. Plaintiff, Luke Fontana, bring this action to vindicate the democracy of the United States.
   The powers of President Joseph R. Biden. of powers in the federal government, the most
   fundamental bulwark of our liberty. “Frequently,” a threat to the separation of powers “will
   come before the Court clad, so to speak, in sheep’s clothing.... But this wolf comes as a
   wolf.” Morrison v. Olson, 487 U.S. 654, 699 (1988) (Scalia, J., dissenting).
2. Setting the “social cost” and “economic cost” of stakeholder capitalism is an inherently
   speculative, policy-laden, and indeterminate task, which involves attempting to predict such
   unknowable contingencies as human migrations, international conflicts, and global
   catastrophes for hundreds of years into the future.
3. When the States ratified the Constitution, they ceded the power to regulate inter-state and
   international commerce to Congress, U.S. Const. art. I, § 8, cl. 3, which must act through the
   process of bicameralism and presentment. Id. § 7. This process may “often seem clumsy,
   inefficient, even unworkable,” but was designed to protect both the liberty and property of
   individuals and the prerogative of sovereign States. See, e.g., I.N.S. v. Chadha, 462 U.S. 919,
   958-59 (1983). The President has certain prerogatives to act on behalf of the United States in
   foreign affairs. But as far as domestic law is concerned, the President must work with and
   abide by the limits set by Congress—whether he likes them or not.1
4. This Administration has sought to leverage its power regarding U.S. foreign policy to
   unilaterally contradict Congress’s stated domestic policy regarding one of
5. President Biden and John Kerry should be enjoined from leading this country to takeover by
   World Economic Forum’s Great Reset without a vote of Congress



                                JURISDICTION AND VENUE

6. This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331, 1361, and 2201(a). The action
   arises under the U.S. Constitution (art. I, § 1, art. II, § 1), 5 U.S.C. §§ 702-703, and other
   federal statutes. This Court also has jurisdiction under 28 U.S.C. § 1346(a) because this is a
   civil action against the United States.




                                                                                    EXHIBIT P-1
    Case 2:21-cv-00326-LMA-DPC Document 42-1 Filed 06/15/21 Page 5 of 42




7. Venue is proper in this district pursuant to 28 U.S.C. §§ 1391(b)(2) and 1391(e). Defendants
   are United States agencies or officers sued in their official capacities. Defendant is a resident
   of this judicial district and a substantial part of the events or omissions giving rise to the
   Complaint occur within the Eastern District of Louisiana.
8. The Court is authorized to award the requested declaratory relief under 28 U.S.C. §§ 1361,
   2201–02.




                                          THE PARTIES

9. Luke Fontana is an individual and attorney who has dedicated his life to defending the rights
   of all citizens, the constitution, and the democracy of this nation that he holds dear to him.
10. Defendant, Joseph R. Biden (“President Biden”), a natural person and President of the United
   States of America. He is being sued in his official capacity.
11. Defendant, John Forbes Kerry, a natural person and United States Special Envoy for Climate.
   He is being sued in his individual and official capacity.
12. World Health Organization (“WHO”) is a specialized agency of the United Nations
   responsible for international public health.
13. The WHO is part of the U.N. Sustainable Development Group, a consortium of 36 United
   Nations funds, programs, specialized agencies, departments and offices that play a role in
   development. It was created by the Secretary-General of the United Nations in order to
   improve the effectiveness of United Nations development activities at the country level.
14. The WHO maintains offices at the United Nations, 1 Dag Hammarskjold Plaza 885 Second
   Avenue, New York, N.Y. 10017.
15. Defendant, Center for Disease Control (“CDC”) is a component of the U.S. Department of
   Health and Human Services (“HHS”) and is agency
16. Defendant HHS is a department of the executive branch of the U.S. government.
17. Defendant, Anthony Fauci, a natural person. He is being sued in his individual and official
   capacity.

                                        INTRODUCTION




                                                                                     EXHIBIT P-1
    Case 2:21-cv-00326-LMA-DPC Document 42-1 Filed 06/15/21 Page 6 of 42




18. On or before, April 12, 2021 President Biden has conspired with others to undermine the
   democracy of America through “The Great Reset.”
19. The Great Reset is an initiative of the World Economic Forum (“WEC”) for resetting the
   global economy, the economic structure of countries, and the redistribution of wealth.
20. The Great Reset was unveiled at the WEC in Davos, Switzerland during the month of June
   2020, using the coronavirus pandemic and “global warming” as pretexts to impose on the
   world far-left social programs like government-provided basic income, the Green New Deal,
   universal healthcare, and of course, massive tax increases.
21. Klaus Schwab, the founder and executive chairman of the World Economic Forum is the
   mastermind behind this radical plan. Klaus Schwab has written, ““Every country, from the
   United States to China, must participate, and every industry, from oil and gas to tech, must be
   transformed.” 1
22. The Great Reset agenda would have three main components. The first would steer the
   market toward fairer outcomes. To this end, governments should improve coordination (for
   example, in tax, regulatory, and fiscal policy), upgrade trade arrangements, and create the
   conditions for a “stakeholder economy.” At a time of diminishing tax bases and soaring
   public debt, governments have a powerful incentive to pursue such action.
23. Moreover, governments should implement long-overdue reforms that promote more
   equitable outcomes. Depending on the country, these may include changes to wealth taxes,
   the withdrawal of fossil-fuel subsidies, and new rules governing intellectual property, trade,
   and competition.
24. The second component of a Great Reset agenda would ensure that investments advance
   shared goals, such as equality and sustainability. Here, the large-scale spending programs
   that many governments are implementing represent a major opportunity for progress. The
   European Commission, for one, has plans for a €750 billion ($826 billion) recovery fund.
   The US, China, and Japan also have ambitious economic-stimulus plans.
25. Rather than using these funds, as well as investments from private entities and pension funds,
   to fill cracks in the old system, we should use them to create a new one that is more resilient,

       1
        Klaus Schwab, Now Is the Time for a ’Great Reset’, World Economic Forum (June 3, 2020),
       https://www.weforum.org/agenda/2020/06/now-is-the-time-for-a-great-reset/




                                                                                                  EXHIBIT P-1
        Case 2:21-cv-00326-LMA-DPC Document 42-1 Filed 06/15/21 Page 7 of 42




       equitable, and sustainable in the long run. This means, for example, building “green” urban
       infrastructure and creating incentives for industries to improve their track record on
       environmental, social, and governance (ESG) metrics.
26. The third and final priority of a Great Reset agenda is to harness the innovations of the
       Fourth Industrial Revolution to support the public good, especially by addressing health and
       social challenges. During the COVID-19 crisis, companies, universities, and others have
       joined forces to develop diagnostics, therapeutics, and possible vaccines; establish testing
       centers; create mechanisms for tracing infections; and deliver telemedicine. Imagine what
       could be possible if similar concerted efforts were made in every sector.
27. In one week, Joe Biden has signed over 30 executive actions, a far-left wish list dealing with
       race issues, the Covid-19 pandemic, illegal immigration, “gender identity,” and the climate.
       Meanwhile, his Department of Justice and Department of Homeland Security have been
       focusing on punishing political enemies under the guise of combatting “violent extremism.”
28. The Great Reset is a totalitarian project of economic and social engineering is high on the
       Biden administration agenda.
29. The theme of the WEC 2020 meeting was “rebuilding society and the economy in a more
       sustainable way following the COVID-19 pandemic,” and the Great Reset’s supporters have
       been open about using it to fundamentally transform societies. 2
30. Schwab who has written several books on his masterplan to “reset capitalism”. Schwab’s
       latest book Covid-19. The Great Reset Radical changes of such consequence are coming that
       some pundits have referred to a ‘before coronavirus’ (BC) and ‘after coronavirus’ (AC) era.
       We will continue to be surprised by both the rapidity and unexpected nature of these changes
       – as they conflate with each other, they will provoke second-, third-, fourth- and more-order
       consequences, cascading effects and unforeseen outcomes. 3
31. This might all seem pie in the sky — the demented ravings of a German so sinister-looking
       and sounding that he would have made an excellent Blofeld in the Bond movies — were it
       not for one major problem: lots of world leaders, billionaire businessmen and other masters


2
 Debra Heine, Biden Regime Embraces ’Great Reset’ Plan to Destroy Capitalism- the Ohio Star, Path of Ex (Jan. 30, 2021),
https://pathofex.com/biden-regime-embraces-great-reset-plan-to-destroy-capitalism-the-ohio-star/
3
    Klaus Schwab, COVID-19 the Great Reset




                                                                                                       EXHIBIT P-1
     Case 2:21-cv-00326-LMA-DPC Document 42-1 Filed 06/15/21 Page 8 of 42




    of the universe are totally onboard with the project, including President of the United States,
    Joseph R. Biden.
32. In three open letters to President Trump last year, Vatican whistleblower Archbishop Carlo
    Maria Vigano, former papal nuncio to the United States, warned that The Great Reset would
    user in a “one world government,” eliminating the sovereignty of nations and crushing
    religious freedom.
33. In his October letter, Vigano wrote that the global élite were trying to “subdue all of
    humanity, imposing coercive measures with which to drastically limit individual freedoms
    and those of entire populations.”
34. The purpose of the Great Reset, Vigano argued, was to usher in “a health dictatorship” using
    “tempting promises” such as a guaranteed universal income and the canceling of individual
    debt. 4
35. Kerry later argued that the Great Reset is necessary to slow the “climate crisis” and that Joe
    Joe Biden believes… it’s not enough just to rejoin Paris [the Paris Climate Accords] for the
    United States. It’s not enough for us just to do the minimum of what Paris requires.
36. Kerry also said that because of the Great Reset movement, he believes “we are the dawn of
    an extremely exciting time” and that “the greatest opportunity we have” to address social and
    economic problems is “dealing with the climate crisis.” 5
37. Justin Haskins, the Editorial Director at The Heartland Institute and a leading authority on
    the Great Reset, “Fundamentally, this is a radical and complete transformation of everything
    that we do in our society,” Haskins adds, ‘It will change the way businesses are evaluated, it
    will coerce businesses to pursue left-wing causes.” 2
38. If the policies and objectives of the Great Reset are not restrained from undermining our
    democracy, this a small classic of the prose of soft authoritarianism that President Biden will
    usher us into as Americans. This “urgent need” that must be met. The cooperation and


4
 Carlo Maria Vigano, Archbishop of Ulpiana, Open Letter to President Donald Trump(2020) (unpublished manuscript) (on file
with )
5
 National Institute of Health, Studies Into The Mechanisms For MHV Replication, Project Number 5R01ai023946-12, NIH
RePorter Project Details, https://reporter.nih.gov/search/nnIPqaM0QUqhkS6Qhxdo3Q/project-details/6169887




                                                                                                     EXHIBIT P-1
      Case 2:21-cv-00326-LMA-DPC Document 42-1 Filed 06/15/21 Page 9 of 42




     management dictated in the Great Reset that will be put in place by “global stakeholders,”
     will bypass the democracy of the United States.


                                               THE COVID-19 CATALYST

39. On or before May 21, 2001, the National Institute of Health (“NIH) issued Grant AI23946-08
     to Dr. Ralph Baric at the University of North Carolina at Chapel Hill (“UNC”). Dr. Baric was
     part of the Public Health & Preventive Medicine On or about July 2001, the National
     Institute of Allergy and Infectious Diseases (“NIAID”) became affiliated with Dr. Baric. Dr.
                                                                                                                 6
     Anthony Fauci began his tenor as the Director of the NAID on November 2, 1984.
40. Dr. Baric began the work on synthetically altering the Coronaviridae (the coronavirus
     family) for the express purpose of general research, pathogenic enhancement, detection,
     manipulation, and potential therapeutic interventions targeting the same. As early as May 1,
     2000 Dr. Baric and UNC sought to patent critical sections of the coronavirus family for their
     commercial benefit. 7
41. “Using a panel of contiguous cDNAs that span the entire genome, we have assembled a full-
     length cDNA of the SARS-CoV Urbani strain, and have rescued molecularly cloned SARS
42. viruses (infectious clone SARS-CoV) that contained the expected marker mutations inserted
                                           8
     into the component clones.”
43. On April 19, 2002 – the Spring before the first SARS outbreak in Asia – Christopher M.
     Curtis, Boyd Yount, and Ralph Baric filed an application for U.S. Patent 7,279,372 for a
     method of producing recombinant coronavirus. In the first public record of the claims, they


6
 University of North Carolina at Chapel Hill, US Patent for Directional Assembly of Large Viral Genomes and Chromosomes
Patent (Patent # 6,593,111), Recombinant Dna Technique Included in Method of Making A Protein or Polypeptide, Justia Patents
(May 21, 2001), https://patents.justia.com/patent/6593111

7
 Boyd Yount, Kristopher M. Curtis, Elizabeth A. Fritz, Lisa E. Hensley, Peter B. Jahrling, Erik Prentice, Mark R. Denison,
Thomas W. Geisbert, and Ralph S. Baric, Reverse Genetics with a Full-Length Infectious cDNA of Severe Acute Respiratory
Syndrome Coronavirus, PNAS- Proceedings of the National Academy of Sciences of the United States of America (Oct. 28,
2003), https://www.pnas.org/content/100/22/12995

8
 Curtis, K. M., Yount, B., & Baric, R. S. (2007). U.S. Patent No. 7,279,327. Washington, DC: U.S. Patent and Trademark Office.




                                                                                                        EXHIBIT P-1
       Case 2:21-cv-00326-LMA-DPC Document 42-1 Filed 06/15/21 Page 10 of 42




       sought to patent a means of producing, “an infectious, replication defective, coronavirus.” 9
       This work was supported by the NIH grant AI23946-08 and GM63228. In short, the U.S.
       Department of Health and Human Services was involved in the funding of amplifying the
       infectious nature of coronavirus between 1999 and 2002 before SARS was ever detected in
       humans.
44. Against, this backdrop, we noted the unusual patent prosecution efforts of the CDC, when on
       April 25, 2003, they sought to patent the SARS coronavirus isolated from humans that had
       reportedly transferred to humans during the 2002-2003 SARS outbreak in Asia. 35 U.S.C.
       §101 prohibits patenting nature. Inventions Patentable, 35 U.S.C. § 101 states Whoever
       invents or discovers any new and useful process, machine, manufacture, or composition of
       matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to
       the conditions and requirements of this title.
45. This legality did not deter CDC in their efforts. Their application, updated in 2007, ultimately
       issued as U.S. Patent 7,220,852 (“CDC Patent”) and constrained anyone not licensed by their
       patent from manipulating SARS CoV, developing tests or kits to measure SARS coronavirus
       in humans or working with their patented virus for therapeutic use. Work associated with this
       virus by their select collaborators included considerable amounts of chimeric engineering,
       gain-of-function studies, viral characterization, detection, treatment (both vaccine and
       therapeutic intervention), and weaponization inquiries.
46. Dr. Ralph Baric, was the recipient of millions of dollars of funding from the United States
       government with majority administered by the NIAD. Dr. Ralph Baric sat on the WHO’s
       International Committee of Taxonomy of Viruses (ICTV) and the Coronaviridae Study
       Group (CSG). In this capacity, he was both responsible for determining “novelty” of clades
       of virus species but directly benefitted from determining declarations of novelty in the form


9
    Rota, P. A., Anderson, L. J., Bellini, W. J., Burns, C. C., Chen, Q., Comer, J. A., Emery, S. L., Erdman, D. D., Goldsmith, C. S.,
          Humphrey, C. D., Icenogle, J. P., Ksiazek, T. G., Monroe, S. S., Nix, W. A., Oberste, M. S., Peret, T. C., Rollin, P. E.,
          Pallansch, M. A., Sanchez, A., Tong, S., & Zaki, S. R. (2004). U.S. Patent No. 7,220,852. Washington, DC: U.S. Patent
          and Trademark Office.




                                                                                                               EXHIBIT P-1
   Case 2:21-cv-00326-LMA-DPC Document 42-1 Filed 06/15/21 Page 11 of 42




47. of new research funding authorizations and associated patenting and commercial
   collaboration. Together with CDC, NIAID, WHO, academic and commercial parties
   (including Johnson & Johnson; Sanofi and their several coronavirus patent holding biotech
   companies; Moderna; Ridgeback; Gilead; Sherlock Biosciences; and, others).
48. These entities also were affiliated with the WHO’s Global Preparedness Monitoring Board
   (GPMB) whose members were instrumental in the Open Philanthropy-funded global
   coronavirus pandemic “desk-top” exercise EVENT 201 in October 2019. This event, funded
   by the principal investor in Sherlock Biosciences and linking interlocking funding partner,
   the Bill and Melinda Gates Foundation into the GPMB mandate for a respiratory disease
   global preparedness exercise to be completed by September 2020 alerted us to anticipate an
   “epidemic” scenario. We expected to see such a scenario emerge from Wuhan or Guangdong
   China, northern Italy, Seattle, New York or a combination thereof, as Dr. Zhengli Shi and Dr.
   Baric’s work on zoonotic transmission of coronavirus identified overlapping mutations in
   coronavirus in bat populations located in these areas.


                                           18 U.S.C. §2331
                                US PATRIOT ACT SECTION 802
          ACTS OF DOMESTIC TERRORISM RESULTING IN THE DEATH OF
                                      AMERICAN CITIZENS


49. Dr. Anthony Fauci has intimidated and coerced a civilian population and sought to influence
   the policy of a government by intimidation and coercion. With no corroboration, Dr.
   Anthony Fauci promoted Professor Neil Ferguson’s computer simulation derived claims that,
   “The world is facing the most serious public health crisis in generations. Here we provide
   concrete estimates of the scale of the threat countries now face. “We use the latest estimates
   of severity to show that policy strategies which aim to mitigate the epidemic might halve
   deaths and reduce peak healthcare demand by two-thirds, but that this will not be enough to
   prevent health systems being overwhelmed. More intensive, and socially disruptive
   interventions will therefore be required to suppress transmission to low levels. It is likely
   such measures – most notably, large scale social distancing – will need to be in place for
   many months, perhaps until a vaccine becomes available.”




                                                                                   EXHIBIT P-1
    Case 2:21-cv-00326-LMA-DPC Document 42-1 Filed 06/15/21 Page 12 of 42




50. Reporting to the President that as many as 2.2 million deaths may result from a pathogen that
   had not yet been isolated and could not be measured with any accuracy, Dr. Fauci
   intimidated and coerced the population and the government into reckless, untested, and
   harmful acts creating irreparable harm to lives and livelihoods.
51. Neither the Imperial College nor the “independent” Institute for Health Metrics and
   Evaluation (principally funded by the Bill and Melinda Gates Foundation) had any evidence
   of success in estimating previous burdens from coronavirus but, without consultation or peer-
   review, Dr. Fauci adopted their terrifying estimates as the basis for interventions that are
   explicitly against medical advice.
52. Insisting on vaccines while blockading the emergency use of proven pharmaceutical
   interventions may have contributed to the death of many patients and otherwise healthy
   individuals. Using the power of NIAID during the alleged pandemic, Dr. Anthony Fauci
   actively suppressed proven medical countermeasures used by, and validated in scientific
   proceedings, that offered alternatives to the products funded by his conspiring entities for
   which he had provided direct funding and for whom he would receive tangible and intangible
   benefit.

                                           15 U.SC. §1

         CONSPIRING TO COMMITT CRIMINAL COMMERCIAL ACTIVITY

53. Every contract, combination in the form of trust or otherwise, or conspiracy, in restraint of
   trade or commerce among the several States, or with foreign nations, is declared to be illegal.
   Every person who shall make any contract or engage in any combination or conspiracy
   hereby declared to be illegal shall be deemed guilty of a felony, and, on conviction thereof,
   shall be punished by fine not exceeding $100,000,000 if a corporation, or, if any
   other person,$1,000,000, or by imprisonment not exceeding 10 years, or by both said
   punishments, in the discretion of the court. 15 U.S.C. 1§
54. The National Institute of Health’s grant AI23946-08 issued to Dr. Ralph Baric at the
   University of North Carolina at Chapel Hill (officially classified as affiliated with Dr.
   Anthony Fauci’s NIAID by at least 2003) began the work on synthetically altering the
   Coronaviridae (the coronavirus family) for the express purpose of general research,
   pathogenic enhancement, detection, manipulation, and potential therapeutic interventions



                                                                                   EXHIBIT P-1
        Case 2:21-cv-00326-LMA-DPC Document 42-1 Filed 06/15/21 Page 13 of 42




       targeting the same. As early as May 21, 2000, Dr. Baric and UNC sought to patent critical
       sections of the coronavirus family for their commercial benefit.
55. In one of the several papers derived from work sponsored by this grant, Dr. Baric published
       what he reported to be the full-length cDNA of SARS CoV in which it was clearly stated that
       SAR CoV was based on a composite of DNA segments.
56. “Using a panel of contiguous cDNAs that span the entire genome, we have assembled a full-
       length cDNA of the SARS-CoV Urbani strain and have rescued molecularly cloned SARS
       viruses (infectious clone SARS-CoV) that contained the expected marker mutations inserted
       into the component clones.” 9
57. On April 19, 2002 – the Spring before the first SARS outbreak in Asia – Christopher M.
                                                                                                                       8
       Curtis, Boyd Yount, and Ralph Baric filed an application for U.S. Patent 7,279,327                                  for a
       method of producing recombinant coronavirus. In the first public record of the claims, they
       sought to patent a means of producing, “an infectious, replication defective, coronavirus.”
       This work was supported by the NIH grant referenced above and GM63228. In short, the
       U.S. Department of Health and Human Services was involved in the funding of amplifying
       the infectious nature of coronavirus between1999 and 2002 before SARS was ever detected
       in humans.
58. Against this backdrop, we noted the unusual patent prosecution efforts of the CDC, when on
       April 25, 2003, they sought to patent the SARS coronavirus isolated from humans that had
       reportedly transferred to humans during the 2002-2003 SARS outbreak in Asia. 35 U.S.C.
       §101 prohibits patenting nature. This legality did not deter CDC in their efforts. Their
       application, updated in 2007, ultimately issued as U.S. Patent 7,220,852 and constrained
       anyone not licensed by their patent from manipulating SARS CoV, developing tests or kits to
       measure SARS coronavirus in humans or working with their patented virus for therapeutic


10
  Alexander LK, Small JD, Edwards S, Baric RS. An experimental model for dilated cardiomyopathy after rabbit coronavirus
infection. J Infect Dis. 1992 Nov;166(5):978-85. doi: 10.1093/infdis/166.5.978. PMID: 1328411; PMCID: PMC7109931.

12
     Miller, T. J., Klepfer, S., Reed, A. P., & Jones, E. V. (2002). U.S. Patent No. 6372224. Washington, DC: U.S. Patent and
          Trademark Office.

13
     Baric RS, Fu K, Chen W, Yount B. High recombination and mutation rates in mouse hepatitis virus suggest that coronaviruses\
          may be potentially important emerging viruses. Adv Exp Med Biol. 1995;380:571-6. doi: 10.1007/978-1-4615-1899-
          0_91. PMID: 8830544.




                                                                                                             EXHIBIT P-1
       Case 2:21-cv-00326-LMA-DPC Document 42-1 Filed 06/15/21 Page 14 of 42




      use. Work associated with this virus by their select collaborators included considerable
      amounts of chimeric engineering, gain-of-function studies, viral characterization, detection,
      treatment (both vaccine and therapeutic intervention), and weaponization inquiries.
59. We noted that gain-of-function specialist, Dr. Ralph Baric, was both the recipient of millions
      of dollars of U.S. research grants from several federal agencies but also sat on the World
      Health Organization’s International Committee on Taxonomy of Viruses (ICTV) and the
      Coronaviridae Study Group (CSG). In this capacity, he was both responsible for determining
      “novelty” of clades of virus species but directly benefitted from determining declarations of
      novelty in the form of new research funding authorizations and associated patenting and
      commercial collaboration. Together with CDC, NIAID, WHO, academic and commercial
      parties (including Johnson & Johnson; Sanofi and their several coronavirus patent holding
      biotech companies; Moderna; Ridgeback; Gilead; Sherlock Biosciences; and, others), a
      powerful group of interests constituted what we would suggest are “interlocking directorates”
      under U.S. anti-trust laws.


                  CHRONOLOGICAL TIMELINE OF COMMERCIAL CONSPIRACY
                                          “THE GREAT RESET CATALYST”


         DATE                                                           ACT
          1986-        NIAID Grant AI 23946 leading to patent U.S. 7,279,327 “Methods for
                       Producing Recombinant Coronavirus” Filed 2002 and issued 2007 8 10
           1990
           1990        Pfizer files U.S. Patent 6,372,224 on a vaccine for the S-protein on coronavirus
                       November 14, 2000 which was abandoned April 2010 making it public domain.
                       12

          1990s        Early reference to the “emergence of CoV as a respiratory pathogen in paper
                       published by Baric 13



14
     Rota, P. A., Anderson, L. J., Bellini, W. J., Bowen, M. D., Burns, C. C., Campagnoll, R., Chen, Q., Comer, J. A., Cook, B. T.,
         Emery, S. L., Erdman, D. D., Goldsmith, C. S., Guarner, J., Humphrey, C. D., Icenogle, J. P., Ksiazek, T. G., Myer, R. F.,
         Monroe, S. S., Nix, W. A., Oberste, M. S., Paddock, C. D., Peret, T. C., Rollin, P. E., Pallansch, M. A., Sanchez, A.,
         Shich, W., Tong, S., & Zaki, S. R. (2010). U.S. Patent No. 7776521. Washington, DC: U.S. Patent and Trademark Office.

15
  Benjamin Mateus, Executives of Vaccine Developer Moderna Cash In, Cut Corners, World Socialist Web Site (May 26, 2020),
https://www.wsws.org/en/articles/2020/05/26/vacc-m26.html




                                                                                                            EXHIBIT P-1
     Case 2:21-cv-00326-LMA-DPC Document 42-1 Filed 06/15/21 Page 15 of 42




         2000        Ralph Baric AI23946 and GM63228 from the National Institutes of Health
                     actively working recombinant CoV
         2001        National Institute of Health, Allergy and Infectious diseases. “Reverse Genetics
                     with a Coronavirus Infectious cDNA Construct.” 4/1/2001-3/31/005 $1.0
                     million total costs/yr. RS Baric, PI
         2002        Asia CoV SARS outbreak
         2003        April 25, 2003 CDC Patent filed and ultimately becomes US7,220,852 9 (the
                     patent on the RNA sequence) and 7,776,521 14 (the patent on the testing
                     methodology. These patents give the U.S. Department of Health and Human
                     Services the ability to control the commercial exploitation of SARS
                     coronavirus.
                     Dr. Anthony Fauci appointed to the Bill and Melinda Gates Foundation’s
                     Global Grand Challenges Scientific Advisory Board (served through 2010).
         April       Sequoia Pharmaceuticals $953K for pathogen response and patent
      28, 2003
       July 21,      July 21, 2003 Ralph Baric’s team (using AI23946 and GM63228) file U.S.
                     Patent 7,618,802 which issued on November 17, 2009.
         2003



18
  Lindsay Brownell, Sherlock Biosciences Licenses Wyss Technology to Create Affordable Molecular Diagnostics, Wyss
Institute (Mar. 21, 2019), https://wyss.harvard.edu/news/sherlock-biosciences-licenses-wyss-technology-to-create-affordable-
molecular-diagnostics/

19
  Andrew Stuttaford, John Kerry, Davos, and the ’Great Reset’, National Review (Jan. 27, 2021),
https://www.nationalreview.com/corner/john-kerry-davos-and-the-great-reset/


20
   Vincent MJ, Bergeron E, Benjannet S, et al. Chloroquine is a potent inhibitor of SARS coronavirus infection and spread. Virol
J. 2005;2:69. Published 2005 Aug 22. doi:10.1186/1743-422X-2-69
21
  Ge XY, Li JL, Yang XL, Chmura AA, Zhu G, Epstein JH, Mazet JK, Hu B, Zhang W, Peng C, Zhang YJ, Luo CM, Tan B,
Wang N, Zhu Y, Crameri G, Zhang SY, Wang LF, Daszak P, Shi ZL. Isolation and characterization of a bat SARS-like
coronavirus that uses the ACE2 receptor. Nature. 2013 Nov 28;503(7477):535-8. doi: 10.1038/nature12711. Epub 2013 Oct 30.
PMID: 24172901; PMCID: PMC5389864.

22
   Klaus Schwab, World Economic Forum, Now Is the Time for a ’Great Reset’, https://www.weforum.org/agenda/2020/06/now-
is-the-time-for-a-great-reset/ ( June 3, 2020)


23
  Tim Hinchcliffe, A Skeptical Look at the ’Great Reset’: A Technocratic Agenda That Waited Years for a Global Crisis to
Exploit, How The’ Great Reset’ Ideology of Un-Elected Bureaucrats Would Steer Society Towards Massive Surveillance &
Control: Perspective, The Sociable (Nov. 2, 2020), https://sociable.co/technology/skeptical-great-reset-technocratic-agenda-
waited-years-crisis-exploit/

24
  Hilary Sutcliffe, COVID-19: The 4 Building Blocks of the Great Reset, World Economic Forum (Aug. 11, 2020),




                                                                                                           EXHIBIT P-1
     Case 2:21-cv-00326-LMA-DPC Document 42-1 Filed 06/15/21 Page 16 of 42




       January      SARS and Bioterrorism linked at Bioterrorism and Emerging Infectious
                    Diseases:
       6, 2004
                               antimicrobials, therapeutics and immune modulators.
                    https://tks.keystonesymposia.org/index.cfm?e=web.meeting.program&meetingi
                                                                   d=706
        2008        Biodefense Grant U54 AI057157 commences with $10,189,682 to UNC Chapel
                    Hill
        2015        Moderna signs a vaccine development agreement with NIAID and executes it
                    with the lead on themRNA-1273 lead developer and inventor Guiseppe
                    Ciaramella (See Exhibit 1)
        2016        NIH through Scripps Institute and Dartmouth College file patent application
                    WO 2018081318A1“Prefusion Coronavirus Spike Proteins and their Use”
                    disclosing mRNA technology that overlaps (and issued in tandem with)
                    Moderna’s technology. (See Exhibit 2)

                    Lead Inventor Barney Scott Graham was well known to Moderna as he’s the
                    person at NIH that Moderna “e-mailed” to get the sequence for SARSCoV-2
                    according to Moderna’s report here

                    In January 2020, once it was discovered that the infection in Wuhan was caused
                    by a novel coronavirus, Stephen Bancel, CEO of Moderna quickly emailed Dr.
                    Barney Graham, Deputy director of the Vaccine Research Center at the
                    National Institutes of Health, asking him to send the genetic sequence for the
                    virus. 15
        2019        Sherlock Biosciences funded by Open Philanthropy – the same organization
                    that would be the financial sponsor of the Event 201 “table-top” exercise that
                    laid out the entire “pandemic” plan in October 2019. 18

_____________________________
25
  Ceri Parker, 8 Predictions for the World in 2030, World Economic Forum (Nov. 12, 2016),
https://www.weforum.org/agenda/2016/11/8-predictions-for-the-world-in-2030/

27
 Max Roser, Human Development Index, Our World in Data, https://ourworldindata.org/human-development-index (last
modified Nov. 2019)

28
  New Economics Foundation, Happy Planet Foundation, New Economics Foundation,
http://happyplanetindex.org/countries/united-states-of-america

29
  Jack Houghton, Dangerous Marxist Leaders Call for ’The Great Reset’ to Destroy Capitalism, Sky News Australia (May 8,
2020), https://www.skynews.com.au/details/_6178243325001




                                                                                                      EXHIBIT P-1
    Case 2:21-cv-00326-LMA-DPC Document 42-1 Filed 06/15/21 Page 17 of 42




60. The events in the timeline demonstrate that Fauci and Baric were in coercion for several
   decades on the creation and patenting of the COVID-19 virus. The COVID-19 epidemic is
   the catalyst needed for the WEC’s Great Reset plan to seduce the public into acceptance.
61. COVID-19 that was engineered by Fauci, Baric, and other unnamed conspirators is the
   excuse needed to renew Schwab’s longstanding campaign to replace free market capitalism
   with “stakeholder capitalism”. Stakeholder capitalism is expression of corporatism, an
   ideology that is almost infinitely malign: It was, to varying degrees an important part of
   fascism in the interwar years and, in countries such as Spain, Portugal, and Argentina, for
   much longer still.

62. Kerry has firmly declared that the Biden administration will support the Great Reset and that
   the Great Reset “will happen with greater speed and with greater intensity than a lot of
   people might imagine.” 19

                                        18 U.S.C. §2339 C
                        Funding and Conspiring to Commit Acts of Terror

63. Indirectly, unlawfully and willfully provides or collects funds with the intention that such
   funds be used, or with the knowledge that such funds are to be used, in full or in part, in
   order to carry out— (A) an act which constitutes an offense within the scope of a treaty
   specified in subsection (e)(7), as implemented by the United States, or (B) any other act
   intended to cause death or serious bodily injury to a civilian, or to any other person not taking
   an active part in the hostilities in a situation of armed conflict, when the purpose of such act,
64. by its nature or context, is to intimidate a population, or to compel a government or an
   international organization to do or to abstain from doing any act.
65. By no later than April 11, 2005, Dr. Anthony Fauci was publicly acknowledging the
   association of SARS with bioterror potential. Leveraging the fear of the anthrax bioterrorism
   of 2001, he publicly celebrated the economic boon that domestic terror had directed towards
   his budget. He specifically stated that NIAID was actively funding research on a “SARS
   Chip” DNA microarray to rapidly detect SARS (something that was not made available
   during the current “pandemic”) and two candidate vaccines focused on the SARS CoV spike
   protein.7 Led by three Chinese researchers under his employment – Zhi-yong Yang, Wing-




                                                                                   EXHIBIT P-1
   Case 2:21-cv-00326-LMA-DPC Document 42-1 Filed 06/15/21 Page 18 of 42




   pui Kong, and Yue Huang – Fauci had at least one DNA vaccine in animal trials by 2004.
   8.This team, part of the Vaccine Research Center at NIAID, was primarily focused on HIV
   vaccine development but was tasked to identify SARS vaccine candidates as well. Working
   in collaboration with Sanofi, Scripps Institute, Harvard, MIT and NIH, Dr. Fauci’s decision
   to unilaterally promote vaccines as a primary intervention for several designated “infectious
   diseases” precluded proven therapies from being applied to the sick and dying. 20
66. The CDC and NIAID led by Anthony Fauci entered into trade among States (including, but
   not limited to working with EcoHealth Alliance Inc.) and with foreign nations (specifically,
   the Wuhan Institute of Virology and the Chinese Academy of Sciences) through the 2014 et
   seq National Institutes of Health Grant R01AI110964 to exploit their patent rights. This
   research was known to involve surface proteins in coronavirus that had the capacity to
   directly infect human respiratory systems. In flagrant violation of the NIH moratorium on
   gain of function research, NIAID and Ralph Baric persisted in working with chimeric
   coronavirus components specifically to amplify the pathogenicity of the biologic material.
67. By October 2013, the Wuhan Institute of Virology 1 coronavirus S1 spike protein was
   described in NIAID’s funded work in China. This work involved NIAID, USAID, and Peter
   Daszak, the head of EcoHealth Alliance. This work, funded under R01AI079231, was pivotal
   in isolating and manipulating a bat SARS-like coronavirus that uses the ACE2 receptor.21
68. By March 2015, both the virulence of the S1 spike protein and the ACE II receptor was
   known to present a considerable risk to human health. NIAID, EcoHealth Alliance and
   numerous researchers lamented the fact that the public was not sufficiently concerned about
   coronavirus to adequately fund their desired research (See Exhibit 3) The CDC and NIAID
   entered into trade among States (including, but not limited to working with University of
   North Carolina, Chapel Hill) and with foreign nations (specifically, the Wuhan Institute of
   Virology and the Chinese Academy of Sciences represented by Zheng-Li Shi) through
   U19AI109761 (Ralph S. Baric), U19AI107810 (Ralph S. Baric), and National Natural
   Science Foundation of China Award 81290341 (Zheng-Li Shi) et al. 2015-2016.
69. These projects took place during a time when the work being performed was prohibited by
   the United States National Institutes of Health. The conspirators took their “dirty acts” to
   China where such behavior is outside realm of the United States.




                                                                                  EXHIBIT P-1
    Case 2:21-cv-00326-LMA-DPC Document 42-1 Filed 06/15/21 Page 19 of 42




70. The public was clearly advised of the dangers being presented by NIAID-funded research by
   2015 and 2016 when the Wuhan Institute of Virology material was being manipulated at
   UNC in Ralph Baric’s lab.“ The only impact of this work is the creation, in a lab, of a new,
   non-natural risk,” agrees Richard Ebright, a molecular biologist and biodefence expert at
   Rutgers University in Piscataway, New Jersey.
71. Both Ebright and Wain-Hobson are long-standing critics of gain-of-function research.In their
   paper, the study authors also concede that funders may think twice about allowing such
   experiments in the future. "Scientific review panels may deem similar studies building
   chimeric viruses based on circulating strains too risky to pursue," they write, adding that
   discussion is needed as to "whether these types of chimeric virus studies warrant further
   investigation versus the inherent risks involved”.
72. But Baric and others say the research did have benefits. The study findings “move this virus
   from a candidate emerging pathogen to a clear and present danger”, says Peter Daszak, who
   co-authored the 2013 paper. Daszak is president of the EcoHealth Alliance, an international
   network of scientists, headquartered in New York City, that samples viruses from animals
   and people in emerging-diseases hotspots across the globe.
73. Studies testing hybrid viruses in human cell culture and animal models are limited in what
   they can say about the threat posed by a wild virus, Daszak agrees. But he argues that they
   can help indicate which pathogens should be prioritized for further research attention.
74. Knowing that the U.S. Department of Health and Human Services (through CDC, NIH,
   NIAID, and their funded laboratories and commercial partners) had patents on each proposed
   element of medical counter measures and their funding, Dr. Fauci, Dr. Gao (China CDC),
   and Dr. Elias (Bill and Melinda Gates Foundation) conspired to commit acts of terror on the
   global population – including the citizens of the United States – when, in September 2019,
   they published the following mandate:
75. “Countries, donors and multilateral institutions must be prepared for the worst. A rapidly
   spreading pandemic due to a lethal respiratory pathogen (whether naturally emergent or
   accidentally or deliberately released) poses additional preparedness requirements. Donors
   and multilateral institutions must ensure adequate investment in developing innovative
   vaccines and therapeutics, surge manufacturing capacity, broad-spectrum antivirals and
   appropriate nonpharmaceutical interventions. All countries must develop a system for




                                                                                  EXHIBIT P-1
    Case 2:21-cv-00326-LMA-DPC Document 42-1 Filed 06/15/21 Page 20 of 42




   immediately sharing genome sequences of any new pathogen for public health purposes
   along with the means to share limited medical countermeasures across countries.
76. On or about October 22, 2014, the U.S. government ceased funding gain-of-function studies
   such as the coronavirus viruses created by Baric as Fauci’s front man. The latest study was
   already underway and was deemed safe by Baric. The NIH concluded that the work was not
   so risky as to fall under the U.S. government’s moratorium. 20


                                   The Great Reset False Utopia


77. The World Economic Forum has been promoting their utopia propaganda in early as
   November 11, 2016 in an article titled “Here’s how life could change in my city by the year
   2030” which is published on the WEC’s website weforum.org. “Welcome to the year 2030.
   Welcome to my city - or should I say, "our city". I don't own anything. I don't own a car. I
   don't own a house. I don't own any appliances or any clothes.” Exhibit 4
78. Communism can be summed up into one single sentence: Abolition of private property.29
79. In the face of a global pandemic, an un-elected body of global bureaucrats based in Davos,
   Switzerland has asked the world to trust its vision of a technocratic and autocratic “Great
   Reset,” knowing that the public would never go for such a mandate of economic change had
   it not been for the golden opportunity they’d all been waiting for which is the novel COVID-
80. Klaus Schwab (“Schwab”), head of the World Economic Forum announced in June 2020 that
   “Now is the time for a great reset,” It was not the first time he called for the Great Reset.22
81. Schwab called on the WEC to start a Great Reset over five years ago, bug this year he states
   that COVID-19 is the most urgent reason for restricting all of society and the global
   economy.
82. “The pandemic represents a rare but narrow window of opportunity to create a healthier,
   more equitable, and more prosperous future”- Klaus Schwab, WEF
83. In June 2020, Prince Charles praised the Great Reset agenda for its potential to “make people
   more receptive to big visions of change” after having suffered through “unprecedented
   shockwaves.”23
84. Would the idea of being forced to electronically prove your current health status
   in order to travel or even leave your own home have been acceptable 18 months ago?




                                                                                    EXHIBIT P-1
    Case 2:21-cv-00326-LMA-DPC Document 42-1 Filed 06/15/21 Page 21 of 42




85. The WEC through its Great Reset agenda wants to create new metrics for measuring what
   matters explicitly the GDP (Gross Domestic Product) measurement.
       (A) According the WEC GDP measures the wrong things. Measuring the right things will
           give governments, business and citizens the knowledge they need to take the brave
           and challenging steps required to move to a more people- and planet-centered way of
           living.
       (B) The WEC belief is that the GDP measurement fails on so many levels – it measures
           wealth and ignores its distribution. It fails to even register the human and financial
           costs of capitalism, “externalities” such as social welfare, environmental degradation
           and the social, mental and physical health costs of innovations. 24
       (C) The Great Reset will change our country from a capitalist free society where business
           and trade are based on earnings and revenue to a communist economic regime.
       (D) GDP is a monetary measurement of the market value of all final goods and services
           produced in a specific time period. After the Bretton Woods conference in 1944,
           GDP became the main tool to measure the economy. The United States has been the
           world’s largest national economy in terms of GDP since the 1920s. 25
       (E) Replacing GDP with a communist idea of the UN’s Human Development and Social
           Development Indexes, WellBeing metrics, and Genuine Progress Indicators, a Happy
           Planet Index and an initiative to use Gross National Happiness.
       (F) These indexes that the WEC’s Great Reset proposes to use as a measurement for a
           country’s performance compared to other countries would rank the United States in
           the lower percentile in every index.
               1) 2017 Human Development Index Rank the United States Ranks #1327
               2) The Happy Planet Index Ranks the United States #108 of 140. The United
                     States Ecological Footprint Ranking is #137 out of 140.28
86. WEC leader, Klaus Schwab who is calling for a return to Marxist principles, claiming that
   capitalism has empirically failed. Klaus Schwab who is calling for a return to Marxist
   principles, claiming that capitalism has empirically failed. Schwab has just released a book
   titled The Great Reset and has dedicated large portion of the WEF website to such articles as
   “Does capitalism need some Marxism to survive the Fourth Industrial Revolution?”.




                                                                                   EXHIBIT P-1
    Case 2:21-cv-00326-LMA-DPC Document 42-1 Filed 06/15/21 Page 22 of 42




It’s terrifying that President Biden would be so willingly engage with Schwab’s “Great Reset”
which is a return of the deadliest social experiments of the 20th century. The deadliest social
experiment being Communism. Schwab states “There is an urgent need for a global stakeholders
to cooperate in simultaneously managing the direct consequences of the COVID-19 crisis.
“Drawing from the vision and vast expertise of the leaders engaged across the WEC’s
communities, the Great Reset initiative has a set of dimensions to build a new social contract that
honors dignity of every human being.” “The growing discontent at the ideology that has created
so much wealth and progress on the one hand, and yet so much inequality and instability on the
other hand, is causing increasingly frequent social disruptions across the world. “The COVID-19
crisis has laid bare most of these dysfunctions, ranging from uneven access to healthcare,
education, economic opportunities, and social progress, to growing inequality among and within
nations and racial and ethnic groups. At the center of these multiple crises lies the tension
between privilege and meritocracy.”29




                             COMMUNIST CONTROL ACT
                                     50 USC 23 IV §841

87. The Congress finds and declares that the Communist Party of the United States, although
   purportedly of a political party, is in fact an instrumentality of a conspiracy to overthrow the
   Government of the United States. It constitutes an authoritarian dictatorship within a
   republic, demanding for itself the rights and privileges accorded to political parties, but
   denying to all others the liberties guaranteed by the Constitution. Unlike political parties,
   which evolve their policies and programs through public means, by the reconciliation of a
   wide variety of individual views and submit those policies and programs to the electorate at
   large for approval or disapproval, the policies and programs of the Communist Party are
   secretly prescribed for it by the foreign leaders of the world Communist movement. Its
   members have no part in determining its goals and are not permitted to voice dissent to party
   objectives. Unlike members of political parties, members of the Communist Party are
   recruited for indoctrination with respect to its objectives and methods, and are organized,
   instructed, and disciplined to carry into action slavishly the assignments given them by their
   hierarchical chieftains. Unlike political parties, the Communist Party acknowledges no



                                                                                   EXHIBIT P-1
   Case 2:21-cv-00326-LMA-DPC Document 42-1 Filed 06/15/21 Page 23 of 42




   constitutional or statutory limitations upon its conduct or upon that of its members. The
   Communist Party is relatively small numerically and gives scant indication of capacity ever
   to attain its ends by lawful political means. The peril inherent in its operation arises not from
   its numbers, but from its failure to acknowledge any limitation as to the nature of its
   activities, and its dedication to the proposition that the present constitutional Government of
   the United States ultimately must be brought to ruin by any available means, including resort
   to force and violence. Holding that doctrine, its role as the agency of a hostile foreign power
   renders its existence a clear present and continuing danger to the security of the United
   States. It is the means whereby individuals are seduced into the service of the world
   Communist movement, trained to do its bidding, and directed and controlled in the
   conspiratorial performance of their revolutionary services.
88. Kerry has repeatedly made public statements of President Biden’s support of the WEC’s
   Great Reset Agenda which is the modern-day Communist takeover. The threat today is not
   the Soviet Union, but the World Economic Forum. President Biden by engaging with Great
   Reset will leave the United States beholden to a hostile foreign power, the WEC, which is the
   wolf in the sheep’s clothing.

                         COMMUNIST ACTION ORGANIZATION
              USC 23.50 IV §843. Application of Internal Security Act of 1950

89. §843. Application of Internal Security Act of 1950 to members of Communist Party and
   other subversive organizations; "Communist Party" defined (a) Whoever knowingly and
   willfully becomes or remains a member of (1) the Communist Party, or (2) any other
   organization having for one of its purposes or objectives the establishment, control, conduct,
   seizure, or overthrow of the Government of the United States, or the government of any State
   or political subdivision thereof, by the use of force or violence, with knowledge of the
   purpose or objective of such organization shall be subject to all the provisions and penalties
   of the Internal Security Act of 1950, as amended [50 U.S.C. 781 et seq.], as a member of a
   "Communist-action" organization. (b) For the purposes of this section, the term "Communist
   Party" means the organization now known as the Communist Party of the United States of
   America, the Communist Party of any State or subdivision thereof, and any unit or




                                                                                   EXHIBIT P-1
    Case 2:21-cv-00326-LMA-DPC Document 42-1 Filed 06/15/21 Page 24 of 42




   subdivision of any such organization, whether or not any change is hereafter made in the
   name thereof.
90. Klaus Schwab’s Great Reset is a veiled attempt to infiltrate the workings of the United States
   Government into Communism. Once President Biden fully embraces the Great Reset’s
   Fourth Revolution, the United States will be a satellite state of WEC’s Communist Agenda.
91. It’s terrifying that President Biden would be so willingly engage with Schwab’s “Great
   Reset” which is a return of the deadliest social experiments of the 20th century. The deadliest
   social experiment being Communism. Schwab states “There is an urgent need for global
   stakeholders to cooperate in simultaneously managing the direct consequences of the
   COVID-19 crisis. “Drawing from the vision and vast expertise of the leaders engaged across
   the WEC’s communities, the Great Reset initiative has a set of dimensions to build a new
   social contract that honors dignity of every human being.” “The growing discontent at the
   ideology that has created so much wealth and progress on the one hand, and yet so much
   inequality and instability on the other hand, is causing increasingly frequent social
   disruptions across the world. “The COVID-19 crisis has laid bare most of these dysfunctions,
   ranging from uneven access to healthcare, education, economic opportunities, and social
   progress, to growing inequality among and within nations and racial and ethnic groups. At
   the center of these multiple crises lies the tension between privilege and meritocracy.”29

                          COMMUNIST CONTROL ACT OF 1954


92. In determining membership or participation in the Communist Party or any other
   organization defined in this Act, or knowledge of the purpose or objective of such party or
   organization, the jury, under instructions from the court, shall consider evidence, if
   presented, as to whether the accused person: Has been accepted to his knowledge as an
   officer or member of the organization or as one to be called upon for services by other
   officers or members of the organization pursuant to the Communist Control Act, 50.23
   U.S.C. § 841.
93. Has written, spoken or in any other way communicated by signal, semaphore, sign, or
       in any other form of communication orders, directives, or plans of the organization;
   Communist Control Act, 50.23 U.S.C. § 844.




                                                                                  EXHIBIT P-1
    Case 2:21-cv-00326-LMA-DPC Document 42-1 Filed 06/15/21 Page 25 of 42




94. Has indicated by word, action, conduct, writing or in any other way a willingness to carry out
   in any manner and to any degree the plans, designs, objectives, or purposes of the
   organization; Communist Control Act, 50.23 U.S.C. § 844.
95. At a panel discussion about The Great Reset hosted by the WEC, Kerry declared that the
   Biden Administration not only supported a great global reset, but that it “will happen with
   greater speed with greater intensity.
96. The host of the panel, Borge Brende, asked Kerry whether the WEC and other Great Reset
   supporters were “expecting too much too soon from the new president, or is he going to
   deliver first day of this topics?” Kerry responded, “The answer to your question is, no, you’re
                               2
   not expecting too much.”
97. “And yes it [the Great Reset] will happen,” Kerry continued. “And I think it will happen with
   greater speed and with greater intensity than a lot of people might imagine. In effect, the
   citizens of the United States have just done a Great Reset. We’ve done a Great Reset. And it
   was a record level of voting.” 2
98. Kerry’s statements regarding President Biden’s complicity with the Great Reset is clearly a
   violation of the Communist Control Act of 1954 7,8,9.




                                      PRAYER FOR RELIEF


   WHEREFORE, plaintiff prays for judgement against Defendants and that the Court:
   A. Declaratory judgement that Climate Czar John Kerry on three separate occasions violated
       the Communist Control Act of 1954, 50.23 U.S.C. § 844 by indicated by word, a
       willingness to carry out in any manner and to any degree the plans, designs, objectives, or
       purposes of the organization, World Economic Forum’s Great Reset
           1. At a panel discussion about The Great Reset hosted by the WEC, Kerry declared
               that the Biden Administration not only supported a great global reset, but that it
               “will happen with greater speed with greater intensity.
           2. The host of the panel, Borge Brende, asked Kerry whether the WEC and other
               Great Reset supporters were “expecting too much too soon from the new




                                                                                  EXHIBIT P-1
Case 2:21-cv-00326-LMA-DPC Document 42-1 Filed 06/15/21 Page 26 of 42




           president, or is he going to deliver first day of this topics?” Kerry responded, “The
                                                                              2
           answer to your question is, no, you’re not expecting too much.”
       3. “And yes it [the Great Reset] will happen,” Kerry continued. “And I think it will
           happen with greater speed and with greater intensity than a lot of people might
           imagine. In effect, the citizens of the United States have just done a Great Reset.
           We’ve done a Great Reset. And it was a record level of voting.
B. Declaratory judgement that Dr. Anthony Fauci and Dr. Ralph Baric violated 18 U.S.C.
   2331 U.S. Patriot Act Section 802, Acts of Domestic Terrorism Resulting in the Death of
   American Citizens by engaging directly or indirectly by authorizing gain-of-function
   studies to create a virus with new properties that make it more pathogenic and lethal to
   the human respiratory system.
C. Declaratory judgement that Dr. Anthony Fauci and Dr. Ralph Baric violated 8 U.S.C.
   2339 C, Funding and Conspiring to Commit Acts of Terror by authorizing and using U.S.
   government grant funding for gain-of-function study of coronavirus which was an act of
   domestic terror against the citizens of the United States. The United States taxpayer paid
   for the creation of a virus to cause the death of them or their loved ones through the
   defendants acts of terrorism funding.
D. Declaratory judgement that President Joseph Biden, Climate Czar John Forbes Kerry, Dr.
   Anthony Fauci, Dr. Ralph Baric, CDC, Bill & Melinda Gates Foundation conspired to
   commit commercial criminal activity in violation of 15 U.S.C. §1. The named defendants
   conspired to modify a pathogenic that is now known to the public as COVID-19 for the
   purposes of financial gain through patent licenses, royalties, vaccine sales for
   pharmaceutical partners Pfizer & Moderna, and the catalyst needed for the United States
   to enter Klaus Schwab’s World Economic Forum Communist Great Reset.
E. Award Plaintiff his attorney costs, expenses, and reasonable attorney fees pursuant to 42
   U.S.C. § 1988



                                                         Luke Fontana


                                                         /s/ Luke Fontana_____________
                                                         Luke Fontana #05646LA



                                                                              EXHIBIT P-1
Case 2:21-cv-00326-LMA-DPC Document 42-1 Filed 06/15/21 Page 27 of 42




                                           1827 Burgundy Street
                                           New Orleans, LA 70116
                                           Tel:   504-638-1528
                                           efile@lukefontana.com
                                           Attorney for Plaintiff Luke Fontana
                                           lfproductionsbmi@gmail.com




                                                               EXHIBIT P-1
     Case 2:21-cv-00326-LMA-DPC Document 42-1 Filed 06/15/21 Page 28 of 42




                     IN THE UNITED STATES DISTRICT COURT

                   FOR THE EASTERN DISTRICT OF LOUISIANA

                              NEW ORLEANS DIVISION




LUKE FONTANA

Plaintiff,

v.

JOSEPH R. BIDEN, JR., in his official
     capacity as President of the United
     States of America
                                             CIVIL ACTION
                                             NO.

JOHN FORBES KERRY, in his individual
     and official capacity as U.S. Special
     Presidential Envoy for Climate

ANTHONY FAUCI, in his official and
personal capacity

RALPH BARIC, in his official and personal
capacity

CENTER FOR DISEASE CONTROL AND
PREVENTION

WORLD HEALTH ORGANIZATION

UNITED STATES DEPARTMENT OF
HEALTH AND HUMAN SERVICES

BILL AND MELINDA GATES
     FOUNDATION

Defendants




                                                            EXHIBIT P-2
     Case 2:21-cv-00326-LMA-DPC Document 42-1 Filed 06/15/21 Page 29 of 42




      PLAINTIFF’S FIRST RSET OF INTERROGATORIES AND REQUEST FOR
                               PRODUCTION OF DOCUMENTS


Pursuant to Rules 33 and 34 of the Federal Rules of Civil Procedure, Plaintiff, LUKE
FONTANA, propounds these Interrogatories, Requests for Production of Documents to
Defendants JOSEPH R BIDEN JR, President of the United States of America, JOHN FORBES
KERRY, U.S. Special Presidential Envoy for Climate, DR. ANTHONY FAUCI, RALPH
BARIC, CENTER FOR DISEASE CONTROL AND PREVENTION, WORLD HEALTH
ORGANIZATION, UNITED STATES DEPARTMENT OF HEALTH AND HUMAN
SERVICES, AND THE BILL AND MELINDA GATES FOUNDATION in the above-entitled
action. Defendants shall please produce the responses at the office of Luke Fontana, 1827
Burgundy Street, New Orleans, LA 70116 within 30 days of service. The interrogatories and
request for production of documents are to be answered under oath pursuant to Rule 33 and Rule
34d of Federal Civil Procedure and Local Rule 33.2 and Local Rule 33.4


                        INSTRUCTIONS FOR INTERROGATORIES


A.     Scope of Discovery (Location and Custody of Documents and Information) These
interrogatories are directed to the above-named Defendant and cover all information in its
possession, custody and control, including information in the possession, custody and control of
its current or former officers or directors, employees, agents, servants, representatives, its
attorneys, or other persons directly or indirectly employed or retained by it, or anyone else acting
on its behalf or otherwise subject to its control, and any merged, consolidated, or acquired
predecessor or successor, parent, subsidiary, division or affiliate.


B. Document no Longer in Possession If any document requested is no longer in the
possession, custody or control of defendant, state:
       1. what was done with the document;
       2. when such document was made;
       3. the identity and address of the current custodian or the document;
       4. the person who made the decision to transfer or dispose of the document; and




                                                                               EXHIBIT P-2
    Case 2:21-cv-00326-LMA-DPC Document 42-1 Filed 06/15/21 Page 30 of 42




       5. the reasons for the transfer or disposition.


C. Lack of Information If you currently lack information to answer any Interrogatory
completely, please state:
       1. the responsive information currently available;
       2. the responsive information currently unavailable;
       3. efforts which you intend to make to secure the information currently
       unavailable; and
       4. when you anticipate receiving the information currently unavailable.


D. Scope of Discovery (Time Period) Unless otherwise indicated, these discovery
requests apply to the time period from January 1, 2010, to the date of your response, including
any supplemental response required by Fed. R. Civ. P. 26(e).


E. Supplemental Responses These interrogatories and requests for production are
continuing; supplemental answers and documents must be filed pursuant to Fed. R. Civ. P. 26(e)
between the date these discovery requests are answered and the trial of this action.


F. Identification of a "Communication" Whenever in these interrogatories or
production requests there is a request to identify a "communication," state or identify:
       1. the date of the communication;
       2. the place where it occurred;
       3. each person who originated, received, participated in or was present during
       such communication;
       4. the type of communication (e.g., letter, memorandum, telegram, telephone
       conversation, etc.);
       5. state the substance of the communication; and
       6. each document relating or referring to, or comprising such communication.


G. Identification of a "Meeting" Whenever in these interrogatories or production
requests there is a request to identify a "meeting," state or identify:




                                                                              EXHIBIT P-2
    Case 2:21-cv-00326-LMA-DPC Document 42-1 Filed 06/15/21 Page 31 of 42




       1. the date of the meeting;
       2. the place of the meeting;
       3. each person attending the meeting;
       4. the substance of the meeting; and
       5. each document relating or referring to the meeting.


H. Identification of a "Document" Whenever in these interrogatories or production
requests there is a request to identify a "document," state or identify:
       1. its date;
       2. its author and signatory;
       3. its addressee and all other persons receiving copies;
       4. the type of document (e.g., letter, memorandum, contract, report, accounting
       record, etc.);
       5. its title;
       6. its substance;
       7. its addressee and all other persons receiving copies;
       8. its custodian;
       9. its present or last known location; and
       10. if the document was, but no longer is, in your possession or subject to your
       control, state where and in whose possession or control it is.


I. Identification of a Natural "Person" Whenever in these interrogatories requests there is a
   request to identify a "person," where the person is a natural person, state or
identify the person's:
       1. name;
       2. present or last known home and business address and telephone number(s);
       and
       3. occupation or profession and job title




                                                                              EXHIBIT P-2
    Case 2:21-cv-00326-LMA-DPC Document 42-1 Filed 06/15/21 Page 32 of 42




J. Identification of a Non-Natural "Person" Whenever in these interrogatories orproduction requests
    there is a request to identify a "person," where the person is not a natural person, but otherwise
    falls within the definition set forth in 42 U.S.C. § 9601(21), state oridentify the person's:
        1. name;
        2. the form of its organization (corporation, partnership, etc.);
        3. present or last known principal place of business;
        4. telephone number; and
        5. business.


K. Document Production in Lieu of Written Response Whenever a full and complete
answer to any interrogatory or part of an interrogatory is contained in a document or documents,
the documents, if properly identified as answering a specific numbered interrogatory or part of an
interrogatory, may be supplied in place of a written answer provided that the specific sections or
pages from the document that are responsive to the interrogatory are identified.


L. Estimates Interrogatories calling for numerical or chronological information shall be
deemed, to the extent that precise figures or dates are not known, to call for estimates. In each
instance that an estimate is given, it should be identified as such together with the source of
information underlying the estimate.


M. Incomplete Response If any interrogatory or production request cannot be answered
fully, as full an answer as possible should be provided. State the reason for the inability to
answer fully, and give any information, knowledge, or belief which the defendant has regarding
the unanswered portion.


N. Deletions from Documents Where anything has been deleted from a document
produced in response to an interrogatory or production request:
        1. specify the nature of the material deleted;
        2. specify the reason for the deletion; and
        3. identify the person responsible for the deletion.


O. Privilege as Applied to Interrogatory Response Should you believe that any
information requested by any of the following interrogatories is privileged, please identify such



                                                                                   EXHIBIT P-2
    Case 2:21-cv-00326-LMA-DPC Document 42-1 Filed 06/15/21 Page 33 of 42




information, state the privilege asserted, and state the facts giving rise to such privilege.


P. Privilege as Applied to Document Production If objection is made to producing any
document, or any portion thereof, or to disclosing any information contained therein, in response
to any interrogatory or production request on the basis of any claim of privilege, defendant is
requested to specify in writing the nature of such information and documents, and the nature of
the privilege claimed, so that the Court may rule on the propriety of the objection. In the case of
documents, defendant should state:
        1. the title of the document;
        2. the nature of the document (e.g., interoffice memorandum, correspondence,
        report);
        3. the author or sender;
        4. the addressee;
        5. the date of the document;
        6. the name of each person to whom the original or a copy was shown or circulated;
        7. the names appearing of any circulation list relating to the document;
        8. the basis on which privilege is claimed; and
        9. a summary statement of the subject matter of the document in sufficient detail
        to permit the court to rule on the propriety of the objection.


Q. Vague or Burdensome Defendant may object to a particular interrogatory as vague
or burdensome. Plaintiff cannot always determine in advance which interrogatories might truly
be burdensome to defendant. It is anticipated that defendant will answer all interrogatories to the
best of its ability and in good faith, preserving any bona fide objections if necessary. It is further
anticipated that defendant will attempt to obtain clarification or delimiting of plaintiff s
interrogatories from the undersigned (who stands ready and willing to do so) if the facts of the
particular situation so require.


R. Singular/Plural Words used in the plural shall also be taken to mean and include the
singular. Words used in the singular shall also be taken to mean and include the plural.


S. "And" and "Or" The words "and" and "or" shall be construed conjunctively or



                                                                                    EXHIBIT P-2
    Case 2:21-cv-00326-LMA-DPC Document 42-1 Filed 06/15/21 Page 34 of 42




disjunctively as necessary to make the request inclusive rather than exclusive.



                                           DEFINITIONS

       Notwithstanding any definition below, each word, term, or phrase used in these

Interrogatories is intended to have the broadest meaning permitted under the Federal Rules of

Civil Procedure.

       1. Concerning: The term “concerning” means relating to, referring to, describing,

            evidencing, or constituting.

       2. Communication: The term “communication” means the transmittal of information by

            any means.

       3. Document: The terms “document” and “documents” are defined to be synonymous in

            meaning and equal in scope to the term “items” in Fed. R. Civ. P. 34(a)(1) and

            include(s), but is not limited to, electronically stored information. The terms

            “writings,” “recordings,” and “photographs” are defined to be synonymous in

            meaning and equal in scope to the usage of those terms in Fed. R. Evid. 1001. A draft

            or non-identical copy is a separate document within the meaning of the term

            “document.”

       4.      Identify (with respect to persons): When referring to a person, to “identify”

            means to state the person’s full name, present or last known address, and, when

            referring to a natural person, the present or last known place of employment. If the

            business and home telephone numbers are known to the answering party, and if the

            person is not a party or present employee of a party, said telephone numbers shall be

            provided. Once a person has been identified in accordance with this subparagraph,




                                                                              EXHIBIT P-2
Case 2:21-cv-00326-LMA-DPC Document 42-1 Filed 06/15/21 Page 35 of 42




     only the name of the person need be listed in response to subsequent discovery

     requesting the identification of that person.

  5. Identify (with respect to documents): When referring to documents, to “identify”

     means to state the: (i) type of document; (ii) general subject matter; (iii) date of the

     document; and, (iv) author(s), addressee(s), and recipient(s) or, alternatively, to

     produce the document.

  6. Occurrence/Transaction: The terms “occurrence” and “transaction” mean the events

     described in the Complaint and other pleadings, as the word “pleadings” is defined in

     Fed. R. Civ. P. 7(a).

  7. Parties: The terms “plaintiff” and “defendant” (including, without limitation, third-

     party plaintiff, third-party defendant, counter claimant, cross-claimant, counter-

     defendant, and cross-defendant), as well as a party’s full or abbreviated name or a

     pronoun referring to a party, mean that party and, where applicable, its officers,

     directors, and employees. This definition is not intended to impose a discovery

     obligation on any person who is not a party to the litigation or to limit the Court’s

     jurisdiction to enter any appropriate order.

  8. Person: The term “person” is defined as any natural person or any business, legal or

     governmental entity or association.

  9. You/Your: The terms “you” or “your” include the person(s) to whom these requests

     are addressed, and all of that person’s agents, representatives, and attorneys.

  10. The present tense includes the past and future tenses. The singular includes the

     plural, and the plural includes the singular. “All” means “any and all;” “any” means

     “any and all.” “Including” means “including but not limited to.” “And” and “or”




                                                                         EXHIBIT P-2
   Case 2:21-cv-00326-LMA-DPC Document 42-1 Filed 06/15/21 Page 36 of 42




          encompass both “and” and “or.” Words in the masculine, feminine, neutral form shall

          include each of the other genders.



                                    INTERROGATORIES


To Dr. Anthony Faucci Only:


   1. Why was Coronaviridage isolating and manipulation of the virus moved to the Wuhan
      Institute of Virology outside the United States?
   2. On or about April 11, 2005, you admitted that coronavirus and/or SARS has bioterrorism
      capabilities. Why would you authorize the use of a foreign Communist power’s
      laboratory for this work?
   3. Are you aware that on or About October 22, 2014 that the U.S. government cease to fund
      gain-of-function studies which included isolating and manipulation of Coronaviridage?
   4. Did you not certify that the Coronaviridage work was not gain-of-function to continue
      receiving U.S. taxpayer funding through NIH grants?
   5. Did you allow research involving surface proteins in coronavirus that had the capacity to
      directly infect human respiratory systems?
   6. Is research involving surface proteins in coronavirus that had the capacity to directly
      infect human respiratory systems, a gain-of-function of studie?
   7. What is your relationship to the EcoHealth Alliance?
   8. Are you aware that EcoHealth Alliance’s work in China under grant R01AI079231 was
      pivotal in isolating and manipulating viral fragments selected from sites across China which
      contained high risk for severe human response.
   9. What is your relationship to Bill Gates?
   10. In a February 2020 Stat interview you stated. ““The emergence of the new virus is going to
      change that figure, likely considerably, Fauci said. “I don’t know how much it’s going to be.
      But I think it’s going to generate more sustained interest in coronaviruses because it’s very
      clear that coronaviruses can do really interesting things.”” This implies that you have
      financial gain from COVID-19. How much increased funding did you receive as a result of
      COVID-19 pandemic?



                                                                              EXHIBIT P-2
   Case 2:21-cv-00326-LMA-DPC Document 42-1 Filed 06/15/21 Page 37 of 42




   11. List all of the patents that you hold 100% or partial interest in that are registered with the
       U.S. Patent and Trademark office
   12. Why are none of the patents that you own or control listed in NIAD, NIH, or GAO reports?
   13. Have you personally or any entities that you control received funds from the Chinese
       government, officials of the Chinese government, representatives of the Chinese
       government, or any companies located in China?
   14. Produce all emails between yourself and Dr. Ralph Baric
   15. Produce all correspondence between yourself and employees of the Wuhan Institute of
       Virology
   16. Why was Coronaviridage material from the Wuhan Institute of Virology created,
       isolated, and manipulated in Dr. Ralph Baric’s lab at the University of North Carolina?
   17. Disclose any financial payments or payment in-kind from Pfizer, Moderna, or Johnson &
       Johnson
   18. Disclose any financial payments you have received from the Bill & Melinda Gates
       Foundation


To John Forbes Kerry Only:


   19. What is your relationship to Klaus Schwab of the World Economic Forum?
   20. List any telephone calls or meetings you have had with Klaus Schwab in the past 5 years.
   21. You stated that the Biden Admin will support the Great Reset and that the Great Reset
       “will happen with greater speed and with greater intensity than a lot of people will
       imagine. What is the meaning of this statement?
   22. The World Economic Forum’s “Great Reset” claims individuals
       “will own nothing” in the year 2030 through their propaganda and YouTube videos?
       This is Communism. Do you support the World Economic Forum’s Communist
       infiltration into US policy through the Great Reset?
   23. Produce all emails between yourself and Klaus Schwab of the World Economic Forum
   24. Produce any notes, drafts of notes, meeting memos related to the “Great Reset”
   25. Produce any notes, drafts of notes, or meeting memos related to the World Economic
       Forum




                                                                                EXHIBIT P-2
Case 2:21-cv-00326-LMA-DPC Document 42-1 Filed 06/15/21 Page 38 of 42




26. Produce any correspondence with HRH Prince Charles that is related to the “Great
   Reset”, Klaus Schwab, or the World Economic Forum
27. Do you support the replacement of Gross Domestic Product has a unit of Economic
   measurement with the World Economic Forum’s with the Human Development Index or
   the Happy Planet Index?
28. Do you agree with the Klaus Schwab’s claim that capitalism has empirically failed and
   needs Marxism to survive the Fourth Industrial Revolution?
29. You have emphatically stated that President Biden supports Klaus Schwab’s “Great
   Reset” which is a return to the deadliest social experiment of the 20th century, which is
   Communism. Are you stating that President Biden is a supporter of Communism?
30. Are you aware of the Communist Control Act?
31. Based on public statements that you made of President Biden’s support of the “Great
   Reset” which is a modern-day Communist takeover. Are you a supporter as well of the
   “Great Reset” Communist Agenda too?
32. Produce any correspondence you have with any members of the American Communist
   Party
33. Produce any correspondence you have with any foreign Communist
34. The Communist Action Organization applies to the World Economic Forum based on
   Klaus Schwab’s “Great Reset” and public Marxist statements. Are you familiar with
   Internal Security Act of 1950 that applies to members of the Communist Party and other
   subversive organizations?
35. Are you familiar with the Communist Control Act of 1954?
36. The Communist Control Act of 1954 includes spoken communication orders, directives,
   or plans of the organization? You attended a WEC Panel hosted by Borge Brende. You
   were asked whether asked Kerry whether the WEC and other Great Reset supporters
   were “expecting too much too soon from the new president, or is he going to deliver first
   day of this topics?” Kerry responded, “The answer to your question is, no, you’re not
   expecting too much.” This statement can be considered a violation of the Communist
   Control Act of 1954. Are you implicating the President in the WEC’s Communist “Great
   Reset” Agenda?
37. If you stated no, in question 18, please state what your response to Borge Brende meant.




                                                                         EXHIBIT P-2
Case 2:21-cv-00326-LMA-DPC Document 42-1 Filed 06/15/21 Page 39 of 42




38. How much did the U.S. taxpayer spend to create a pandemic and death through
   coronavirus research at the Wuhan Institute of Virology?
39. Was gain of function research of coronavirus ever conducted at the Wuhan Institute of
   Virology


   To Dr. Ralph Baric Only:


40. Why was your research at the University of North Carolina, Chapel Hill that involved
   manipulation of surface proteins of coronavirus that had the capacity to directly infect
   human respiratory systems, moved to the Wuhan Institute of Virology and the Chinese
   Academy of Sciences?
41. The National Institute of Health’s moratorium on gain of function research applied to
   your work with coronavirus components specifically to amplify the pathogenicity of the
   material. Which government official authorized the flagrant violation of this moratorium?
42. In or about 2015 or 2016, Richard Ebright, a molecular biologist and biodefence experat
   at Rutgers University stated, “scientific review panels may deem these coronavirus
   studies building chimeric viruses based on circulating strains too risky to pursue.” Mr.
   Ebright stated the danger of manipulating coronavirus proteins. A Communist Red China
   laboratory in Wuhan China has access to this biological weapon as a result of your use of
   the Wuhan Institute of Virology. Please state all U.S. government employees whom had
   knowledge of this research being moved from UNC to the Wuhan Institute of Virology.
43. Who managed the grant funding for NIH Grant AI23946-08 which was used to
   synthetically alter Coronaviridae (the coronavirus family) for the express purpose of
   pathogenic enhancement?
44. Are you the, Ralph Baric whom is the owner of U.S. Patent 7,279,372 for a method of
   producing recombinant coronavirus. Did you seek to patent a means of producing, “an
   infectious, replication defective, coronavirus?”
45. Did you use any government funding through any NIH or NIAD grants for personal
   financial gain?
46. What year did you begin research and manipulation of Coronaviridae?




                                                                         EXHIBIT P-2
Case 2:21-cv-00326-LMA-DPC Document 42-1 Filed 06/15/21 Page 40 of 42




47. Produce a list of any patents which you are named an owner of with the U.S. Patent
   Office.
48. Describe the purpose of each of the patents which you are the owner of with the U.S.
   Patent office.
49. Produce all correspondence between yourself and Dr. Anthony Fauci that relate to
   Coronaviridae.
50. Produce all correspondence between yourself and any employee or contractor of the
   Wuhan Institute of Virology.
51. Produce all correspondence between yourself and any Chinese government employee.
52. Produce all correspondence between yourself and any employee of the Chinese Academy
   of Sciences.
53. Do you have any financial interests or contracts with any pharmaceutical manufacturer?
54. Have you received any financial gain from your ownership of any U.S. Patent?
55. Produce all checks, contracts, and payments received from your ownership of any U.S.
   Patent related to Coronaviridae.
56. Produce all correspondence with Zheng-Li Shi
57. Produce all documents related to commercial benefit or financial gain you have received
   resulting from Coronaviridae research.
58. Produce all research notes, application notes related to NIH Grant GM63228


   To President Joseph R Biden, Jr Only:


59. What is your relationship with Klaus Schwab of the World Economic Forum?
60. John Kerry has made repeated public statements of your support of the WEC’s Great
   Reset Agenda which is a modern-day Communist and Marxist takeover of U.S.
   sovereignty. Will you usher the United States into Klaus Schwab’s Great Reset?
61. John Kerry was asked whether supporters are “expecting too much too soon from you, or
   are you going to deliver first day on these topics? Kerry responded, “The answer to your
   question is no, you’re not expecting too much. Is John Kerry’s statement an accurate
   representation of your agenda?




                                                                       EXHIBIT P-2
Case 2:21-cv-00326-LMA-DPC Document 42-1 Filed 06/15/21 Page 41 of 42




62. Why did you shut down a State Department investigation, initiated by President Trump
   that intended to prove the Wuhan lab-based origins of the Coronavirus?
63. President Biden, who are you trying to protect by shutting down down the State
   Department investigation?
64. President Biden, are you protecting the Communist Party by shutting down the State
   Department investigation?
65. Why has Dr. Anthony Fauci not been fired based upon his violation alone of the gain of
   function moratorium?


   To the Bill & Melinda Gates Foundation Only:


66. Produce all correspondence between your organization and any employee of the Wuhan
   Institute of Virology
67. During the Respiratory Global Preparedness exercise in September 2020, what city or
   cities did you expect a scenario of this type to emerge?
68. Explain the reasons that those city or cities were selected for the Respiratory Global
   Preparedness exercise?
69. What is your organization’s relationship to the Imperial College Institute for Health
   Metrics and Evaluation?
70. How much funding in the past 10 years has your organization provided to the Imperial
   College Institute for Health Metrics and Evaluation?
71. Produce all correspondence between your organization and Dr. Ralph Baric
72. Produce all correspondence between your organization and Dr. Anthony Fauci


                                                          Respectfully Submitted,


                                                          Luke Fontana


                                                          /s/ Luke Fontana_____________
                                                          Luke Fontana #05646LA
                                                          1827 Burgundy Street




                                                                          EXHIBIT P-2
Case 2:21-cv-00326-LMA-DPC Document 42-1 Filed 06/15/21 Page 42 of 42




                                           New Orleans, LA 70116
                                           Tel:   504-638-1528
                                           efile@lukefontana.com
                                           Attorney for Plaintiff Luke Fontana
                                           lfproductionsbmi@gmail.com




                                           Luke Fontana


                                           /s/ Luke Fontana_____________
                                           Luke Fontana #05646LA
                                           1827 Burgundy Street
                                           New Orleans, LA 70116
                                           Tel:   504-638-1528
                                           efile@lukefontana.com
                                           Attorney for Plaintiff Luke Fontana
                                           lfproductionsbmi@gmail.com




                                                          EXHIBIT P-2
